Citation Nr: 0609036	
Decision Date: 03/29/06    Archive Date: 04/07/06

DOCKET NO.  04-33 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD), and, if so, whether service 
connection is warranted.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1970 to April 1975.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which found new and material evidence 
sufficient to reopen, but denied the claim on its merits. The 
veteran had a hearing before the Board in May 2005 and both 
transcripts are of record.


FINDINGS OF FACT

1.  An unappealed October 1982 rating decision denied service 
connection for post-traumatic stress disorder (PTSD).

2.  In February 2000, the RO found no new and material 
evidence sufficient to reopen the claim. The veteran did not 
appeal, making it the last final decision. 

3. Evidence received since February 2000 raises a reasonable 
possibility of substantiating the claim of service connection 
for PTSD, and the claim is reopened.

4.  The preponderance of the medical evidence does not show 
that the veteran has PTSD.




CONCLUSIONS OF LAW

1.  The February 2000 RO rating decision that denied 
reopening the claim for entitlement to service connection for 
PTSD is final. 38 U.S.C.A. § 7105(b), (c) (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.160(d), 20.201, 20.302 (2005).

2.  Evidence received since the February 2000 RO decision is 
new and material and a claim of service connection for PTSD 
may be reopened. 38 U.S.C.A. §§ 5108, 7104 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.156; 20.1100 (2005).

3.  The veteran is not entitled to service connection for 
PTSD.  38 U.S.C.A. §§ 1110, 1154(b), 5102, 5103, 5103A, and 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304(f) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions. 
Id. When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service. 38 C.F.R. 
§ 3.303(d).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f) and 38 C.F.R. § 4.125 (2005) 
(requiring PTSD diagnoses to conform to the criteria in the 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th 
ed. 1994) (DSM-IV)). 

The veteran first claimed service connection for PTSD in 
October 1982, which was denied and the veteran did not 
appeal. Thereafter, he again applied for service connection 
several times through the years. The last final RO decision 
in February 2000 declined to reopen the claim.

Rating actions are final and binding based on evidence on 
file at the time the claimant is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a).  The 
claimant has one year from notification of a RO decision to 
initiate an appeal by filing a notice of disagreement (NOD) 
with the decision, and the decision becomes final if an 
appeal is not perfected within the allowed time period. 
38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.201, 
and 20.302(a).  No correspondence was received from the 
appellant within the appeal period.  Therefore, the February 
2000 rating decision is final. 

At the time of the 2000 decision, the record included service 
medical records, which did not contain any diagnosis of PTSD; 
personnel records showing that the veteran served overseas in 
Vietnam for 11 months from 1971 to 1972; and VA outpatient 
treatment records from 1978 to 1994. The record did not 
include any medical evidence that the veteran had PTSD, any 
evidence of an in-service stressor, or any evidence showing a 
nexus between his alleged PTSD and any in-service stressor. 

Since February 2000, potentially relevant evidence received 
includes: (1) a March 2003 statement from the veteran 
identifying various in-service events allegedly responsible 
for his current PTSD; (2) VA outpatient treatment records 
from April 2000 to March 2004; (3) two VA examinations from 
August 2003 and July 2004; and (4) a May 2005 hearing 
transcript including the veteran's statements regarding in-
service stressors allegedly responsible for his current 
mental state.  

Except as provided in Section 5108 of this title, when the RO 
disallows a claim, the claim may not thereafter be reopened 
and allowed and a claim based on the same factual basis may 
not be considered.  38 U.S.C.A. § 7105.   

Under 38 U.S.C.A. § 5108, "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."  38 C.F.R. § 3.156(a), 
which defines "new and material evidence," was revised, 
effective August 29, 2001.  The instant claim to reopen was 
filed after that date, and the revised definition applies.  
Under the revised definition, "new evidence" means evidence 
not previously submitted to agency decision makers, and 
"material evidence" means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
The new and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).

The veteran's claim was previously denied on the basis that 
the veteran did not have a current diagnosis of PTSD nor did 
he have verified in-service stressors causally-linked to any 
acquired psychiatric disorder, to include PTSD. Accordingly, 
for evidence to be new and material in this matter, it would 
have to tend to show that the veteran has a diagnosis of PTSD 
and the PTSD is a result of any verified in-service stressful 
incident. 

The veteran's VA outpatient treatment records from April 2000 
to March 2004 periodically show the veteran's vague 
complaints of "flashbacks of war." The records also reflect 
diagnoses of PTSD in 2003 and 2004 during psychiatric 
consultations.  Presuming the credibility of this evidence, 
this is sufficient to reopen the claim, especially in light 
of the additional stressor information provided by the 
veteran.

Accordingly, the Board finds that the evidence received 
subsequent to 2000 is new and material and serves to reopen 
the claim for service connection for PTSD.  The Board can, at 
this point, now adjudicate the reopened claim, as the RO also 
reopened the claim and considered it on the merits in the 
rating decision on appeal. 

The laws and regulations concerning service connection are 
discussed above.  Initially, the Board acknowledges that the 
veteran is competent to give evidence about what he 
experienced; for example, he is competent to report that he 
experienced certain events during service.  See, e.g., Layno 
v. Brown, 6 Vet. App. 465 (1994).  Competency, however, must 
be distinguished from weight and credibility, which are 
factual determinations going to the probative value of the 
evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  

The pertinent questions in this case are whether there is 
competent medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a) and whether a link has 
been established by medical evidence between the current 
symptoms and the claimed in-service stressors.

The preponderance of the medical evidence does not reflect 
diagnosis of PTSD in accordance with VA's regulation.  The VA 
records show complaints by the veteran of flashbacks, with 
diagnoses of PTSD. The diagnoses, however, were made based on 
complaints of "Vietnam flashbacks" and not based on any 
specific in-service event(s) as required by VA regulation. 
See 38 C.F.R. § 3.304(f) and 38 C.F.R. § 4.125 (requiring 
PTSD diagnoses to conform to the criteria in the DSM-IV).  
There is not one treatment record diagnosing PTSD that 
discusses the stressor(s) supporting the diagnosis.  

If VA doubts the sufficiency of a stressor underlying a 
diagnosis of PTSD, the duty to assist requires that a medical 
opinion be obtained on this point.  Cohen v. Brown, 10 Vet. 
App. 128, 140 (1997).  The Board must rely on independent 
medical evidence to support its opinions.  It is for this 
reason that the veteran was provided two VA examinations.  
Both examiners concluded a diagnosis of PTSD was not 
appropriate.  Both examiners reviewed the claims files and/or 
the VA outpatient treatment records in reaching their 
conclusions.  

 "Just because a physician or other health professional 
accepted appellant's description of his Vietnam experiences 
as credible and diagnosed appellant as suffering from PTSD 
does not mean the [Board is] required to grant service 
connection for PTSD."  Wilson v. Derwinski, 2 Vet. App. 614, 
618 (1992).  The Board must assess the credibility and weight 
of all the evidence, including the medical evidence.  In this 
case, the Board finds the opinions of the VA examiners to be 
more persuasive for the following reasons.  The VA examiners 
conducted a longitudinal review of the medical evidence, 
having full access to the veteran's medical history, his 
complaints, findings of other medical professionals, etc.  
There is no indication any VA treating physician has 
conducted such a review.  In fact, some of the diagnoses of 
PTSD reflected in the treatment records are simply a 
transcription of the veteran saying such a diagnosis had 
previously been given, as opposed to concluding such a 
diagnosis was warranted.  The VA examiners also provided a 
rationale for their negative opinions, unlike the treating 
physicians who merely recorded diagnoses of PTSD.  

Having concluded the preponderance of the medical evidence 
does not establish that the veteran has PTSD, it is not 
necessary to address the claimed stressors.  The Board notes, 
however, that the in-service stressors could not be verified. 
A January 2005 CURR (now called JSRRC) search found no record 
of the mess hall incident or any subsequent attack to the 
veteran's unit during the claimed time period and geographic 
location. The Board also notes that the veteran's personnel 
records do not confirm that the veteran ever served as an 
infantryman. Rather, his MOS consistently reflects "cook" 
for the entire five years of his service. 

Accordingly, the claim is denied as there is no competent, 
persuasive evidence that the veteran has PTSD as a result of 
his military service.  For the reasons discussed in more 
detail above, the Board concludes that the evidence against 
the claim is more probative and of greater weight and, based 
on this evidence, finds as fact that the veteran does not 
have a valid diagnosis of PTSD.  There is no benefit of the 
doubt that could be resolved in favor of the veteran.  

Veteran Claims Assistance Act

VA must notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2005).  

The notice requirements were met in this case by a letter 
sent to the claimant in June 2003. That letter advised the 
claimant of the information necessary to substantiate his 
claim, and of his and VA's respective obligations for 
obtaining specified different types of evidence. See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. 
§ 3.159(b) (2005). Since the Board concludes the claim for 
service connection is denied, for the reasons discussed 
above, any questions as to the appropriate disability rating 
or effective date to be assigned are moot, and no further 
notice is needed at this time. Dingess/Hartman v. Nicholson, 
Nos. 01-1917 and 02-1506 (U.S. Vet. App., March 3, 2006).  
The veteran has not alleged that VA failed to comply with the 
notice requirements of the VCAA, and he was afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim, and has in fact provided additional 
arguments at every stage. See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005). 

The 2003 letters did not specifically contain the "fourth 
element" (i.e., tell the claimant to provide any relevant 
evidence in his or her possession).  However, the Board finds 
that the veteran was otherwise fully notified of the need to 
give to VA any evidence pertaining to the claim.  When 
considering the notification letters and the other documents 
described above, as a whole, the Board finds that he was 
aware that it was ultimately his responsibility to give VA 
any evidence pertaining to the claim.  There is no allegation 
from the veteran that he has any evidence in his possession 
that is needed for a full and fair adjudication of the claim.

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than VA's formal VCAA notice letters to 
the appellant.  However, at bottom, what the VCAA seeks to 
achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done-irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication-the essential purposes of 
the VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2004); Mayfield, 
supra.  

The notice required by 38 U.S.C.A. § 5103(a) should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim. 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was 
done in this case.

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file. The veteran has at no time 
referenced outstanding records that he wanted VA to obtain or 
that he felt were relevant to the claim.  

It is unclear whether the veteran is received benefits from 
the Social Security Administration.  The record also 
indicates in a September 1996 statement by the veteran, that 
he has received Social Security disability benefits; however, 
in a March 2004 statement, he indicated that he was not 
receiving such benefits.  Regardless, the duty to obtain 
records only applies to records that are "relevant" to the 
claim.  38 U.S.C.A. § 5103A(b)(1); see also Counts v. Brown, 
6 Vet. App. 473, 476 (1994) (citing the Federal Rule of 
Evidence 401 defining "relevant evidence" as "evidence 
having any tendency to make the existence of any fact that is 
of consequence to the determination of the action more 
probable or less probable than it would be without the 
evidence.").  

The veteran has not contended that he was awarded SSA 
benefits for PTSD, the disability at issue in this case. 
While the SSA benefits may be related to some psychiatric 
condition, what is "of consequence" in this case is whether 
the veteran's current disabilities are related to his 
military service, and there is no indication that Social 
Security records would include any such information. Also, 
the medical records currently of record are recent and show 
no current disability, whereas the possible social security 
records referenced by the veteran are at least ten years old. 
There has been no indication from the veteran that there has 
been any recent medical evaluation done by the SSA. Remanding 
the case to obtain such records would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law. 
The veteran was provided two VA examinations to determine 
whether he meets the diagnostic criteria for PTSD.  

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran and may proceed to consider the merits of 
the claim, as indicated above.  


ORDER

The appeal to reopen a claim of service connection for post-
traumatic stress disorder (PTSD) is granted; however, the 
claim for service connection is denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


